Citation Nr: 0122042	
Decision Date: 08/31/01    Archive Date: 09/11/01

DOCKET NO.  98-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain and 
weakness, alternatively claimed as fibromyalgia, arthritis of 
the right hand, and left shoulder subacromial impingement, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle contraction 
and migraine headaches, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976, from May 1977 to May 1980, and from August 1991 
to April 1992.  During his third period of service, he was 
stationed in Southwest Asia.  The veteran has testified that 
he remained in the Army National Guard until January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Lincoln, Nebraska.  The veteran also appealed the denial 
of service connection for a gastrointestinal disorder, but 
this benefit was subsequently granted by the RO in a November 
1998 rating decision and this issue is not before the Board.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2000).  Also, as pertinent to the veteran's 
claim, service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).  Signs or symptoms 
which may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) 
(2000).

The VA's duty to assist the veteran with the development of 
facts pertinent to a claim now includes a VA examination and 
opinion in cases where there is a reasonable possibility that 
such assistance would aid in substantiating his claim.  38 
U.S.C.A. § 5103A (West Supp. 2001).  This is a heightened 
standard of assistance applicable to all compensation claims 
under the Veterans Claims Assistance Act (VCAA), signed by 
the President on November 9, 2000, and applies to the 
veteran's current claims because they were pending as of the 
date of enactment of the new law.  The VCAA has been 
implemented by regulations at 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The RO developed the case under previously applicable legal 
criteria and has not had an opportunity to consider the claim 
under the VCAA.  The Board finds that a current VA 
examination and opinion after an opportunity to review the 
veteran's claims file are necessary because of several 
questions surrounding the issues on appeal.  The record is 
unclear as to the nature, extent, and etiology of a current 
respiratory disorder.  During service, in December 1991, the 
veteran was assessed with an upper respiratory disorder and 
bronchitis.  A post-service medical record from March 1993 
contains an assessment of bronchitis, and pulmonary function 
testing from August 1993 revealed mild obstructive airway 
disease.  A March 1994 VA examination report shows a less 
specific diagnosis of dyspnea, but after further pulmonary 
function testing by a private doctor in July 2001 the veteran 
was assessed with dyspnea, with "some symptoms clinically 
consistent with asthma."  

As to the compensation claim for joint pain and weakness, the 
Board observers that the veteran was treated for back pain on 
several instances during service.  A November 1992 VA 
examination report includes diagnoses of several 
musculoskeletal disorders--a right ankle sprain, a history of 
a right tibia/fibula fracture, a recent right knee injury, 
left should bicipital tendinitis, and pain of the left first 
and second metacarpals with a negative examination.  Other VA 
records, from late 1992 disclose assessments of rule out 
rheumatoid arthritis and probable fibrositis, while the 
report of the veteran's March 1994 VA examination contains a 
diagnosis of fatigue.  Again, further clarification as to the 
nature, extent, and etiology of this claimed disorder appears 
to be necessary before a final decision regarding the claim 
for service connection for joint pain and weakness.

With respect to the claim for service connection for muscle 
contraction and migraine headaches, the record shows that the 
veteran was treated for headaches in September and December 
of 1991, during service.  Further, migraine headaches were 
assessed in VA medical records from August 1995 and February 
1996.  There is no subsequent medical evidence suggesting 
that the veteran's reported headache symptoms may be 
disassociated from this diagnosed disorder, but a question 
remains as to whether his current migraine headaches or other 
disability may be related to the headaches in service.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination(s), to determine the 
etiology, nature, and extent of his 
claimed respiratory disorder, a 
disability with joint pain and weakness, 
and headaches.  The claims file, 
including photographs submitted by the 
veteran in March 2001 and private medical 
records dated in July 2001, should be 
made available for review in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  

A.  For each diagnosed disorder related 
to the respiratory system, joint pain and 
weakness, and headaches, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that such disorder is medically or 
causally related to service.  

B.  If signs or symptoms involving the 
respiratory system, joint pain and 
weakness, and/or headaches are medically 
confirmed to be present, but cannot be 
attributed to a known diagnosis, the 
examiner should so state.  

2.  The RO should then review the 
veteran's claims for service connection 
for a respiratory disorder, joint pain 
and weakness (alternatively claimed as 
fibromyalgia, arthritis of the right 
hand, and left shoulder subacromial 
impingement), and headaches, to include 
as due to an undiagnosed illness where 
applicable.  The veteran and his 
representative should then be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond, if 
in order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter. He should inform the RO of any 
additional evidence he wishes to have assistance in 
obtaining.  No action is required of the veteran until he is 
so notified to report for examination.  


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




